                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

LORINE GAINES,

                  Plaintiff,

vs.

                                                Case No. 3:18-cv-1332-J-39PDB
JULIE JONES,1 et al.,

                  Defendants.


                                        ORDER

                               I.   Introduction

      Plaintiff    Lorine      Gaines    is     proceeding    as     the    personal

representative    for    the    estate     of     Vincent    Gaines    (decedent),

Plaintiff's son, who was an inmate of the Florida penal system.

Plaintiff, represented by counsel, is proceeding on her First

Amended   Complaint     (Amended    Complaint)       (Doc.    24),    and    she   is

asserting claims on behalf of the decedent's estate and as the

survivor, the decedent's mother.                Plaintiff states she brings a

"civil rights, statutory, and simple negligence action" to redress

wrongs to the decedent pursuant to the Civil Rights Act (Eighth and

Fourteenth Amendments); the Americans with Disabilities Act (ADA);

and Section 504 of the Rehabilitation Act (RA).               Complaint at 1-2.2

      1
       Mark S. Inch, the Secretary of the Florida Department of
Corrections, is substituted as the proper party defendant for Julie
Jones, in her official capacity, pursuant to Rule 25(d)(1) of the
Federal Rules of Civil Procedure.
      2
       In this opinion, the Court references the document and page
numbers designated by the electronic filing system.
In support, Plaintiff submits Defendants denied and deprived her

son of adequate nutrition and treatment for basic and serious

mental health and medical needs, resulting in the decedent being

malnourished and ultimately starving to death.   Id. at 2.

       Plaintiff names Julie Jones, the former Secretary of the

Florida Department of Corrections (FDOC), as a Defendant. Jones is

named in her individual and official capacities.     Id. at 3-4.   As

noted previously, Mark S. Inch, the current Secretary of the FDOC,

is substituted as the proper party defendant for Julie Jones in her

official capacity pursuant to Rule 25 (d)(1), Fed. R. Civ. P. ("The

officer's successor is automatically substituted as a party.").

Plaintiff also names Kevin D. Jordan, the former Warden of Union

Correctional Institution (UCI), as a Defendant in his individual

capacity.    Complaint at 4-5.   Finally, Plaintiff names Corizon

Health, Inc. (Corizon), a Tennessee Corporation registered in the

State of Florida, as a Defendant.    Id. at 5.

       This cause is before the Court on two pending motions to

dismiss: Defendants, Julie Jones and Kevin D. Jordan's Motion to

Dismiss Counts I, II and IV of the Amended Complaint (Defendants'

Motion) (Doc. 34) and Defendant Corizon Health, Inc.'s Motion to

Dismiss the Plaintiff's Amended Complaint (Corizon's Motion) (Doc.

35).   Plaintiff filed responses to these motions.   See Plaintiff's

Response to Defendants Julie Jones and Kevin D. Jordan's Motion to

Dismiss Counts I, II and IV of the Amended Complaint (Response)


                                 2
(Doc.    41);   Plaintiff's       Amended       Response    to    Defendant    Corizon

Health, Inc.'s Motion to Dismiss the Plaintiff's Amended Complaint

(Response/Corizon) (Doc. 42).            With the Court's leave, Defendant

Corizon filed a Reply (Doc. 48).

                            II.    Motion to Dismiss

     "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.'"                    Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).        "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference    that     the       defendant    is    liable      for   the

misconduct alleged."          Id. (citing Twombly, 550 U.S. at 556).

"[T]he    tenet   that   a    court    must       accept    as    true   all    of   the

allegations contained in a complaint is inapplicable to legal

conclusions.      Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice."

Id. (citing Twombly, 550 U.S. at 555).                 But, "[t]he denial of a

motion to dismiss is proper if the plaintiff's complaint, taking

the facts alleged therein as true, makes out a claim that is

plausible on its face."           Paez v. Mulvey, 915 F.3d 1276, 1292 (11th

Cir. 2019) (quotation and citation omitted).




                                            3
                   III.    Claims and Relief Requested

     Four claims are raised in the Amended Complaint: (1) Count I:

a violation of 42 U.S.C. § 1983 and the Eighth Amendment against

Defendant Jones in her individual and official capacities (now

Defendant   Inch   in     his    official    capacity)   for   subjecting    the

decedent to cruel and unusual punishment; (2) Count II: a violation

of 42 U.S.C. § 1983 and the Eighth Amendment against Defendant

Jordan in his individual capacity for subjecting the decedent to

cruel and unusual punishment; (3) Count III: a violation of 42

U.S.C. § 1983 and the Eighth Amendment against Defendant Corizon

for directly and vicariously subjecting the decedent to cruel and

unusual punishment; and (4) Count IV: violations of Title II of the

ADA and § 504 of the RA against Defendant Jones in her official

capacity (now Defendant Inch in his official capacity).

     For Counts I, II, and III, Plaintiff seeks the following

relief:    (1)   equitable      relief   against   Defendant    Jones   in   her

official capacity (now Defendant Inch), seeking the relinquishment

of the decedent's remains to Plaintiff; (2) compensatory and

punitive    damages     against     Defendant    Jones   in    her   individual

capacity, against Defendant Jordan in his individual capacity, and

against Defendant Corizon; (3) attorneys' fees, interest and costs

under 42 U.S.C. § 1988; and (4) all such other relief as the Court

deems just and proper.          Amended Complaint at 46-47.




                                         4
        For Count IV, Plaintiff seeks the following relief against

Defendant Jones in her official capacity (now Defendant Inch in his

official capacity): (1) declaratory relief of a violation of the

ADA and RA; (2) equitable relief in the form of relinquishment of

the decedent's remains to Plaintiff; (3) compensatory and punitive

damages; (4) attorneys' fees, interest and costs; and (5) all other

such relief as the Court deems just and proper.        Amended Complaint

at 47-48.

            IV.   Factual Allegations of Amended Complaint

        Plaintiff presents supporting factual allegations of the

Amended    Complaint   in   three   parts:   (1)   Corizon's   history   of

mistreating mentally ill prisoners in Alabama, Oregon, and Florida;

(2) the FDOC and Corizon's substandard treatment of mentally ill

prisoners at UCI and awareness of that inadequate treatment; and

(3) the decedent's incarceration in the FDOC. Amended Complaint at

6-27.    Plaintiff first purports that there is a history of Corizon

mistreating mentally ill prisoners, as demonstrated through several

cases.    Initially, Plaintiff references a class action lawsuit, in

which seriously mentally ill inmates claimed the State of Alabama

provided constitutionally inadequate mental-health care in prison

facilities in violation of the Eighth Amendment, made applicable to

the states by the Fourteenth Amendment and as enforced through 42

U.S.C. § 1983, and the class sought injunctive and declaratory

relief.     Braggs v. Dunn, 257 F.Supp.3d 1171 (M.D. Ala. June 27,


                                     5
2017).     Although Plaintiff identifies Braggs as a class action

lawsuit against Corizon, Amended Complaint at 6, the defendants in

Braggs     are       the   Commissioner          of       the   Alabama       Department    of

Corrections          (ADOC)     and    the    Associate         Commissioner      of   Health

Services,       named      in    their     official        capacities.          Braggs,    257

F.Supp.3d at 1180.              MHM Correctional Services, Inc., a for-profit

corporation          providing        medical    and      mental    health      services    to

corrections facilities, is identified in Braggs as the ADOC's

contractor for mental-health care.                     Id. at 1183.

        Without       providing        a   relevant         case   citation,       Plaintiff

references       a    suit      against      Corizon       concerning     a    suicidal    and

paranoid schizophrenic jail inmate in Lane County, Oregon, Kelly

Conrad Green, who ran headfirst into a concrete wall fracturing his

neck.     Amended Complaint at 8-9.                       Upon review, in Johnson v.

Corizon Health Inc., No. 6:13-cv-1855-TC, 2015 WL 1549257, at *8

(D. Or. April 6, 2015), the plaintiff, the personal representative

of decedent Green, claimed Corizon failed to screen Green during

intake on February 11, 2013, and failed to provide necessary care

post-injury.          The court granted in part and denied in part "the

Corizon defendants motion for partial summary judgment[.]" Id. at

*17.    Apparently, the case ended in settlement.                       Amended Complaint

at 8 n.6.

        Again    without         citation       to    a    pertinent      case,    Plaintiff

references a civil rights lawsuit against Corizon, filed by the


                                                 6
representative of Darren Rainey's estate.             Id. at 9-12.     Darren

Rainey       was   a   Florida   inmate   confined   at   Dade   Correctional

Institution (DCI) of the FDOC and died after being scalded in a hot

shower.       Id. at 9-10.       The representative of his estate raised

alleged violations of the Eighth and Fourteenth Amendments and a

disability discrimination claim under the ADA, and this case too

ended in settlement. Chapman v. Fla. Dep't of Corr., Corizon, LLC,

et al., No. 14-23323-Civ-Scola (Orig. Case No. 14-24140-Civ-Scola),

2018 WL 5313881, at *3 (S.D. Fla. Oct. 26, 2018).

        Finally, Plaintiff relies on a Middle District of Florida

case, Case No. 3:18-cv-179-J-20JRK, Disability Rights Florida, Inc.

v. Julie Jones and the Florida Department of Corrections.                 The

plaintiff, on behalf of its clients and constituents,3 brought the

case pursuant to 42 U.S.C. § 1983, the ADA, and the RA, and named

Julie Jones, in her official capacity, and the FDOC, an agency of

the State of Florida, as defendants.             The plaintiff sought only

declaratory and injunctive relief.            See id., Settlement Agreement

(Doc. 10) at 1.

        The parties settled the case. Id., Settlement Agreement (Doc.

10).        The Settlement Agreement provides a brief summary of the

case:


        3
       The client and constituents are the inmates within the FDOC
who are mentally ill and confined in a FDOC inpatient mental heath
unit or who may be transferred to a FDOC inpatient mental health
unit. See Case No. 3:18-cv-179-J-20JRK, Settlement Agreement (Doc.
10) at 1.

                                          7
            In the Complaint, Plaintiff alleges
       Defendants, by their actions and inactions,
       have deliberately and chronically denied
       mental health care to individuals with mental
       illness who were and are confined in inpatient
       mental health units operated and managed by
       Defendants.   Plaintiff alleges that many of
       these patients are confined in segregated,
       isolated and harsh conditions which exacerbate
       their illnesses.      As a result of their
       segregation and isolation, Plaintiff claims
       that these patients are denied the benefits of
       many of the Defendants' programs, services and
       activities.

            On February 20-23, 2017, the FDC[4]
       allowed Plaintiff's expert team access to
       Union CI and Lake CI to view and tour the
       physical plant, including the housing areas,
       treatment    space,   staff   office    space,
       recreation areas, indoor recreation space,
       dayroom, medication and administration areas.
       Plaintiff's experts were also permitted to
       observe daily operations, group treatment,
       individual treatment, treatment team meetings,
       medication passes, meal time and disciplinary
       or classification meetings. The experts were
       permitted to interview FDC management staff
       and health services staff and 4-5 patients per
       inpatient level of care at each facility.

            The Defendants state that prior to and
       since the initiation of this litigation, the
       FDC commenced significant initiatives to
       improve recruiting and retention of qualified
       security staff and enhance the delivery of
       mental health services. This process has been
       ongoing prior to and throughout the course of
       this litigation.       To date, the FDC's
       initiatives include, but are not limited to,
       the following: Creation of a Central Office
       Mental Health Ombudsman and Mental Health
       Ombudsman four at (4) [sic] inpatient units;
       Creation of a Behavior Risk Management Team
       (BRMT) comprising one (1) psychologist, a


4
    The Florida Department of Corrections.

                             8
           part-time   psychiatrist   and   a   part-time
           psychiatric     nurse;     development     and
           implementation of two (2) Quality Assurance
           instruments (MHIMI - Mental Health Inpatient
           Monitoring Instrument and STAMI - Structured
           Therapeutic Activities Monitoring Instrument)
           to monitor mental health services in inpatient
           units; policy revisions; targeted training for
           security staff; site visits conducted by OHS
           leadership.

Id. at 2 (paragraph designation omitted).     Significantly, as part

of the agreement, the parties agreed the FDOC would discontinue

using the Transitional Care Unit (TCU) at UCI for inpatient mental

health care, with allowance to resume use of the dormitories if

adequate modifications are made to provide sufficient treatment

space.   Id. at 5.

     In the second part of the factual allegations, Plaintiff

undertakes a review of what is characterized as the FDOC and

Corizon's substandard treatment of mentally ill prisoners at UCI

and awareness of that inadequate treatment.    Amended Complaint at

12-18.   Plaintiff describes the inception of the Correctional

Medical Authority (CMA), and the issuance of Corrective Action

Plans (CAPS). Amended Complaint at 13. Plaintiff explains: "[t]he

CMA's survey reports are monitored via [CAPS] for each facility

'until the facilities are in compliance with accepted community

standards.'" Amended Complaint at 13-14 (footnote omitted).

     In this regard, Plaintiff states the surveys showed and CAP

assessments determined mental health care services at UCI were not

in compliance, as exhibited by staffing shortages and prisoners

                                 9
reporting     "ghost    trays"   being       served   during    mealtimes     in

confinement or inpatient mental health units.5            Amended Complaint

at 14-15.    The   Self Harm Observation Status (SHOS) admission cell

reportedly had dried blood on the walls and other cells had

standing water and black mold.          Id. at 15.    Plaintiff opines that

as Secretary, Defendant Jones received the CMA's survey, and

Defendant Jordan, as Warden of UCI, received the survey as well.

Id.

      A subsequent CAP assessment for UCI indicated deficient post-

discharge evaluation for former SHOS prisoners.           Id. at 15-16.        An

inspection team's report advised Jones of poor medical and mental

health care in the FDOC, and Jones promptly responded, insisting on

more staff, training, oversight and specialist appointments.                 Id.

at 16-17.     A 2016 CAP assessment of UCI's 2015 inpatient mental

health records showed an overall non-compliance rate of 70 percent.

Id. at 17.     A follow-up audit also showed deficiencies in mental

health treatment. Id. Plaintiff submits that as head of the FDOC,

Defendant Jones was fully aware of the 2016 cap assessment and

findings of the follow-up audit. Id. at 18. Furthermore, Corizon,

as the contractor for medical services to FDOC, was aware of and

responsible    for     the   reported    deficiencies    in     mental     health

treatment at UCI.      Id.



      5
        "Ghost trays" are defined as empty,                    Styrofoam     meal
containers. Amended Complaint at 15 n. 23.

                                        10
        Finally, Plaintiff provides the following factual allegations

with respect to the decedent's incarceration in the FDOC. Notably,

when sentenced, the state trial court recommended the decedent be

housed close to his family in Palm Beach County and be placed in a

mental health program.      Id. at 18.       The FDOC received the decedent

in custody on or about June 24, 2013, and placed him in the South

Florida Reception Center (SFRC).             Id. at 18-19.        The decedent

weighed approximately 190 pounds and stood five feet nine inches

tall.      Id. at 19.     He had a Body Mass Index (BMI) of 28.1

(characterized as overweight).         Thereafter, he received a custody

assessment of close custody and the FDOC assigned him to South Bay

Correctional Facility.      Id.

        The decedent received a mental health assessment on October 9,

2013.     Id.   Staff noted a history of auditory hallucinations, and

a history of twice being involuntary committed pursuant to the

"Baker Act." Id. The mental health staff diagnosed Plaintiff with

bipolar disorder, mania, with psychotic features and mild mental

retardation.      Id.   Pursuant to an emergency referral, the FDOC

transferred     the   decedent    to   DCI   on    March   21,   2014,   with   a

provisional diagnosis of bipolar disorder, mania, and borderline

intellectual functioning.        Id. at 20.       The decedent exhibited mood

swings, auditory hallucinations, paranoia, disorganized thinking,

and he talked to himself. Id. The decedent was non-compliant with

his medications, taking them sporadically.             Id.   Staff recognized


                                       11
the   decedent's     risk   for    exploitation       and   noted   his    previous

hospitalizations due to psychosis.              Id.     On March 27, 2014, upon

being diagnosed as suffering form bipolar disorder and psychosis,

the decedent was admitted to the TCU at DCI.                Id.

      On or about November 10, 2014, the decedent experienced

auditory hallucinations and delusions, was urinating and defecating

on the floor, and refused medication and treatment.                 Id.    Staff at

the facility did not find he exhibited suicidal ideation.                   Id. at

20-21.     On November 12, 2014, a doctor ordered the decedent's

transfer to the Crisis Stabilization United (CSU) of the SFRC and

that he be placed on suicide watch and fed a boneless diet in a

Styrofoam tray, without utensils. Id. at 21. The decedent refused

medication and treatment and slept only two to three hours a night.

Id.      At that point, approximately sixteen months after being

admitted to the FDOC, the decedent weighed 151 pounds, a loss of 39

pounds since incarceration in the FDOC.               Id.

      The decedent received a disciplinary report on April 16, 2015,

for   failure   to   obey   a     verbal   or    written    order   when    he   was

reprimanded for attempting to enter the food service area, without

permission.     Id. at 21-22.         Staff transferred the decedent to

Florida State Prison (FSP), located in north Florida, 300 miles

away from his family.        Id. at 22.         Thereafter, staff transferred

the decedent to UCI in north Florida.             Id.    On May 15, 2015, staff

placed the decedent in Close Management (CM) custody.                Id.     Mental


                                       12
health staff, on August 24, 2015, requested the decedent be

transferred from inpatient treatment at UCI's TCU to the CSU.          Id.

at 22-23.     Staff had observed the decedent having difficulty and

smearing feces on the floor, although he remained cooperative with

staff and security.     Id. at 23.

      On September 29, 2015, mental health staff requested the

decedent be transferred back to the TCU, as he was no longer

demonstrating psychosis or bizarre behavior and had achieved a

level of stability appropriate for TCU.          Id.   In October 2015,

mental health staff recommended the decedent remain in the TCU.

Id.

      On November 4, 2015, the decedent refused to come out for

individual and psychiatric mental health call-outs.        Id.    Corizon

employee, Bih Tambi, M.D., a psychiatrist, noted the decedent's

prescription     for   Tegretol    had    been   discontinued    due    to

hyponatremia.6     Id. at 23-24.     The decedent had been prescribed

Tegretol prior to and while in FDOC custody since 2013.          Id.




      6
          Plaintiff explains:

                  Hyponatremia is a condition that occurs
             when the level of sodium in the blood is too
             low.   It is a common side effect of taking
             Tegretol, which is often prescribed to control
             acute mania associated with manic depressive
             disorder, also known as bipolar disorder. If
             left uncorrected, hyponatremia can be fatal.

Amended Complaint at 24 n.33.

                                     13
        On November 24, 2015, the decedent refused to sign his

Individualized Service Plan for treatment. Id. at 24. On December

1, 2014, Eccles found the decedent alert, standing at the cell

door, looking through the window. Id. Eccles found the cell clean

and organized and the decedent's appearance clean, appropriate and

neat.      Id.   Eccles    considered   the   decedent's   speech    to    be

appropriate, and found the decedent calm and cooperative.            Id.

        On December 2, 2015, Dr. Tambi noted that although the

decedent had been taken off Tegretol for hyponatremia, he had not

been provided an alternate psychotropic medication to replace

Tegretol. Id. Also, Dr. Tambi pointed out there were no follow-up

sodium level results and no indication of any medication being

prescribed to control the hyponatremia.         Id. at 24-25.       On that

date, at 8:00 a.m., F. Morrison, a Corizon employee and member of

the decedent's Multi-disciplinary Services Team (Team), recorded

that the decedent declined the opportunity for group recreation

activity but exhibited no behaviors or appearance of concern.             Id.

at 25. Around 11:00 a.m., Erika Biskie, a Corizon employee, Senior

Psychologist, and Team member, recorded that the Team met and

decided to maintain the decedent's current treatment in TCU.              Id.

        On December 3, 2015, at 12:30 p.m., correctional officers

served the decedent lunch; however, when they returned to the cell

a short time later, the officers noticed the decedent had not moved

and had no eaten.    Id.    The officers contacted the prison nurse,


                                   14
and the nurse advised the officers to enter the cell.            Id.     At 1:26

p.m., the officers entered the decedent's cell and found him

unresponsive.            Id. at 25-26.     Efforts were made to revive the

decedent, including cardiopulmonary resuscitation, and he was taken

to UCI's Urgent Care Center.               Id. at 26.     These efforts were

unsuccessful, and the decedent was pronounced dead at 2:48 p.m.

Id.

        The Medical Examiner conducted an autopsy on December 4, 2015,

and found probable cause of death: undetermined.                The examiner,

however, made these findings: (1) malnutrition (height 69 inches,

weight 115 pounds);7 (2) unwashed appearance and probable feces on

soles       of   feet;    (3)   coronary   artery   atherosclerosis,    mild   to

moderate; (4) heavy lungs (1865 g) with marked congestion and

edema; (5) minor skin injuries of variable age involving anterior

and posterior trunk and extremities; (6) King TL tube placement in

tracheal lumen; and, (7) negative toxicology.              Id. at 26-27.

        The Medical Examiner noted the paramedic attributed difficulty

in using the tube during resuscitation efforts to trismus, or lock

jaw, but the examiner believed rigor mortis of the jaw had set in,

apparently before attempts at intubation.               Id. at 27.     After the

decedent's death, Defendants did not timely inform Plaintiff of the


        7
      Plaintiff points out the decedent's loss of 75 pounds during
the approximately two-and-a-half years of incarceration in the
FDOC. Amended Complaint at 26 n.34. Also noted is the decedent's
BMI at death, 17.0, well below underweight (a BMI of 18.5 is
underweight). Id.

                                           15
death, did not release the body to the decedent's family, and

buried the decedent on FDOC property against the wishes of his

family and without Plaintiff's consent.              Id.

                                 V.    Negligence

     At the outset of the Amended Complaint, Plaintiff mentions she

is raising a "simple negligence action[;]" however, upon a thorough

review of the Amended Complaint, Plaintiff has not raised any

negligence claims.       Amended Complaint at 1.            Therefore, one will

not be addressed by this Court.

                  VI. Eighth and Fourteenth Amendments

     Plaintiff raises Eighth Amendment claims in Counts I, II, and

III of the Amended Complaint: (1) Count I: a violation of 42 U.S.C.

§ 1983 and the Eighth Amendment against Defendant Jones in her

individual    and    official     capacity    (now   Defendant      Inch   in   his

official capacity) for subjecting the decedent to cruel and unusual

punishment; (2) Count II: a violation of 42 U.S.C. § 1983 and the

Eighth   Amendment     against        Defendant   Jordan    in   his   individual

capacity   for      subjecting    the     decedent   to     cruel   and    unusual

punishment; (3) Count III: a violation of 42 U.S.C. § 1983 and the

Eighth   Amendment     against        Defendant   Corizon    for    directly    and

vicariously      subjecting      the     decedent    to    cruel    and    unusual

punishment.      For this review, the Court accepts the facts in the




                                         16
Amended     Complaint       as    true    and    views    them   in    the    light    most

favorable to the Plaintiff.8

        Plaintiff alleges the decedent was denied and deprived of

adequate nutrition and treatment for his serious mental health and

medical needs, which resulted in his malnutrition, starvation, and

death. Amended Complaint at 2. Plaintiff claims, in Counts I, II,

and III, the decedent received constitutionally inadequate mental

and medical care in the prison facilities of the FDOC, resulting in

a violation of the Eighth Amendment, made applicable to the states

by the Fourteenth Amendment, and as enforced through 42 U.S.C. §

1983.

        Under    Count      I,    Plaintiff         alleges    Defendant      Jones    was

personally aware of the history and culture of widespread and

longstanding abuse and deliberately indifferent treatment by her

employees and agents and that of Defendant Corizon.                               Amended

Complaint       at    28.        Plaintiff      claims    Jones       was    deliberately

indifferent      to    the       FDOC    and    Corizon    policies,        customs,   and

practices that increased the known risk of serious harm and death,

in violation of the Eighth Amendment.                    Id.



        8
       In considering the motion, the Court must accept all factual
allegations in the Amended Complaint as true, consider the
allegations in the light most favorable to the plaintiff, and
accept all reasonable inferences that can be drawn from such
allegations.   Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d
1291, 1297 (11th Cir. 2015) (quotations and citations omitted). As
such, the recited facts are drawn from the Amended Complaint and
may differ from those that ultimately can be proved.

                                               17
     Plaintiff alleges, once Jones became aware of the policies,

customs, or practices as documented in the CMA's CAP assessments,

relevant   surveys,   or   media   reports,   she   exhibited   deliberate

indifference when she: (1) failed to stop the FDOC policy, custom,

or practice of disciplining and punishing prisoners for behaviors

stemming from mental illness; (2) failed to stop the FDOC custom or

practice of serving mentally ill prisoners "ghost trays;" (3)

failed to stop the custom or practice of retaliatory conduct by

FDOC personnel against mentally ill prisoners; (4) failed to remedy

the policies, practices, or customs of FDOC and Corizon employees

resulting in insufficient evaluation of the decedent's mental

health history, including adequate consideration of his Baker Act

commitments; (5) failed to remedy the policies, practices, or

customs of FDOC and Corizon employees resulting in insufficient

evaluation of the decedent's mental illness to determine which

prison and at what level of confinement he should be housed,

particularly given the sentencing court's recommendation that the

decedent be confined close to his family; (6) failed to remedy the

policies, practices, or customs of FDOC and Corizon employees

resulting in insufficient evaluation of the decedent's mental

illness culminating in his being housed in an environment of

squalor    and   isolation,   an   environment   which   exacerbated   his

psychotic hallucinations and bipolar disorder; (7) failed to remedy

the policies, practices, or customs of FDOC and Corizon employees


                                     18
resulting in not ensuring the decedent was kept clean, clothed, and

fed; (8) failed to remedy the policies, practices, or customs of

FDOC and Corizon employees resulting in not ensuring the decedent

received   adequate        nutrition      when   his   mental    health    disorders

prevented him from eating enough food, to the point of losing 75

pounds in approximately two and one-half years; and, (9) failed to

remedy the policies, practices, or customs of Corizon to ensure the

provider adequately treated mentally ill and malnourished prisoners

in FDOC custody.       Id. at 28-32.

     Plaintiff contends Defendant Jones' policy, pattern, and

practice, as stated above, were the direct and proximate cause of

the decedent's harm, resulting in a violation of his Eighth

Amendment rights.          Id. at 32.     Plaintiff further asserts that this

conduct    was    of   a    gross   and    flagrant    character,     in   reckless

disregard of human life and safety, entitling Plaintiff to punitive

damages.    Id.

     Plaintiff, in Count II, claims Defendant Jordan is personally

liable for violating Plaintiff's Eighth Amendment right to be free

from cruel and unusual punishment.               Id. at 33.       Plaintiff raises

comparable allegations against Defendant Jordan, with the exception

of the alleged retaliatory conduct outlined in item (3) above and

the alleged lack of sufficient evaluation for housing and location

outlined in item (5) above.               Id. at 33-37.         Plaintiff contends

Defendant Jordan's actions proximately caused the decedent's harm,


                                           19
resulting in a violation of his Eighth Amendment rights.    Id. at

37. Plaintiff further asserts that this conduct was of a gross and

flagrant character, in reckless disregard of human life and safety,

entitling Plaintiff to punitive damages.   Id.

     In Count III, Plaintiff claims Defendant Corizon is directly

and vicariously liable for violating Plaintiff's Eighth Amendment

right to be free from cruel and unusual punishment.     Id. at 37.

Plaintiff alleges Corizon, at all times pertinent to the action,

contracted with FDOC to provide mental health and medical care and

services to prisoners.   Id.   Moreover, Plaintiff alleges Corizon

was aware of the history of widespread and longstanding abuse and

deliberately indifferent treatment by its employees, agents, and

implied agents which resulted in unnecessary and avoidable prisoner

death and medical injuries.    Id. at 37-38.

     More specifically, Plaintiff contends Corizon was deliberately

indifferent when its policy makers failed to stop their policy,

custom, or practice of understaffing; of disciplining and punishing

prisoners for behavior stemming from mental illness; of serving

"ghost trays;" of employing retaliatory conduct against mentally

ill inmates; of insufficient evaluation of mental history and

mental illness to assess the appropriate level and location of

confinement, resulting in housing the decedent in squalor and

isolation exacerbated by psychotic hallucinations and bipolar

disorder and failing to keep the decedent clean, clothed, and fed;


                                 20
of providing inadequate nutrition to the decedent due to mental

health    disorders         preventing      him   from    eating    enough       food;   of

inadequately treating mentally ill and malnourished prisoners; and

of insufficient evaluation of serious medical needs, including the

need to correct the decedent's hyponatremia.                     Id. at 38-43.

      Plaintiff contends Defendant Corizon's actions proximately

caused the decedent's harm, resulting in a violation of his Eighth

Amendment rights.           Id. at 43.      Plaintiff further asserts that this

conduct    was    of    a    gross    and    flagrant     character,        in   reckless

disregard of human life and safety, entitling Plaintiff to punitive

damages.    Id.

      Initially, in Defendants' Motion, Jones states her tenure as

Secretary    did       not    begin    until      2015,    and     the    decedent       was

transferred to UCI in the spring of 2015.9                   Defendants' Motion at

3 n.3.    Thus, Defendant Jones contends many of the allegations in

the Amended Complaint are inapplicable to her as she had not

assumed the office of Secretary until 2015.                   Id.        Also, she avers

that many of the allegations concern institutions other than UCI.

Id.

      Defendants Jones and Jordan assert Plaintiff makes conclusory

allegations, without factual support, that these Defendants were

personally aware of a history of widespread and longstanding abuse


      9
      Former Governor Rick Scot appointed Julie Jones Secretary of
the FDOC, effective January 5, 2015.       Governor Ron DeSantis
appointed Mark S. Inch Secretary in January 2019.

                                             21
and indifferent treatment of inmates with respect to mental health

and medical services.              Id. at 6.      Defendants Jones also points out

that, with respect to Count IV, the count concerning disability

discrimination,           Plaintiff        is   complaining      about      programs     and

services          like    out-of-cell       activities,       visitation,         religious

services,         reading    materials,         and    the    provision      of     adequate

nutrition and a clean and safe prison environment, but these

contentions         are     not    consistent         or   causally       related   to   the

allegations concerning the decedent's conditions of confinement at

UCI.        Id.    Finally, Defendants Jones and Jordan claim qualified

immunity in their individual capacities.                      Id.

                              A.    Supervisory Liability

       Defendants Jones (the former Secretary of the FDOC), and

Jordan (former Warden of UCI) assert Counts I and II should be

dismissed.10         Defendants' Motion at 13.               These Defendants contend

Plaintiff's         allegations       do    not      establish      the    subjective    and

objective components that a substantial risk of serious harm

existed, of the which Defendants Jones and Jordan were subjectively

aware, and they failed to respond reasonably to that risk.                            Id.

       Plaintiff counters that the Amended Complaint adequately

alleges Defendant Jones was aware of widespread problems with the

treatment of mentally ill prisoners in the FDOC through numerous


       10
        Defendant Jones is named in her individual and official
capacities, and Defendant Jordan is named in his individual
capacity.

                                                22
reports from the CMA, through subsequent news reports, and based on

the   FDOC's     audit    of    the     CMA's    findings.        Response   at   3-4.

Plaintiff submits Defendants Jones was "aware of that history and

failed    to    remedy    the    unconstitutional          policies,   customs,    and

practices"      that     ultimately      led    to   the   decedent's   death,    and

exhibited this awareness by actually promising improvements.                      Id.

at 4.    Admittedly, many of the alleged deficiencies began prior to

Jones' tenure, however, Plaintiff submits Jones was aware of these

problems and failed to remedy them, although she promised to do so.

Id.

        Plaintiff argues the objective component is satisfied through

the content of the CMA reports, outlining the unconstitutional

policies, customs, and practices of the FDOC which resulted in the

mental    and    physical       abuse    of     mentally    ill   prisoners.      Id.

Furthermore, Plaintiff states the subjective component is properly

supported by showing Jones was aware of these issues through

numerous means, including historical litigation against the FDOC,

the findings of the CMA, FDOC's follow-up audit, and media reports

of deficiencies in the treatment of mentally ill inmates.                         Id.

Thus, Plaintiff submits Jones drew the inference of a substantial

risk of harm to prisoners because she actually promised to take

corrective action after being advised of the deficiencies and

problems.       Id.




                                           23
     Plaintiff also names former Warden Jordan as a defendant,

claiming Jordan was aware of the substantial risk of harm to

mentally ill prisoners through his own superior's pronouncements,

yet failed to take corrective actions.    Response at 5.     Plaintiff

alleges Jordan was aware of CMA's findings and the history and

culture of widespread and longstanding abuse of mentally ill

inmates at UCI.    Id.

     There is a rigorous standard for establishing supervisory

liability in a civil rights action:

            "Supervisory officials are not liable under
            section 1983 on the basis of respondeat
            superior or vicarious liability." Belcher v.
            City of Foley, Ala., 30 F.3d 1390, 1396 (11th
            Cir. 1994) (internal quotation marks and
            citation omitted). "The standard by which a
            supervisor is held liable in her individual
            capacity for the actions of a subordinate is
            extremely rigorous." Gonzalez, 325 F.3d at
            1234 (internal quotation marks and citation
            omitted).[11] "Supervisory liability occurs
            either   when   the   supervisor    personally
            participates in the alleged constitutional
            violation or when there is a causal connection
            between actions of the supervising official
            and the alleged constitutional deprivation."
            Brown v. Crawford, 906 F.2d 667, 671 (11th
            Cir. 1990).

                 "The necessary causal connection can be
            established 'when a history of widespread
            abuse puts the responsible supervisor on
            notice of the need to correct the alleged
            deprivation, and he fails to do so.'" Cottone,
            326 F.3d at 1360 (citation omitted).[12] "The


     11
          Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003).
     12
          Cottone v. Jenne, 326 F.3d 1352 (11th Cir. 2003).

                                  24
          deprivations that constitute widespread abuse
          sufficient to notify the supervising official
          must be obvious, flagrant, rampant and of
          continued duration, rather than isolated
          occurrences." Brown, 906 F.2d at 671. A
          plaintiff can also establish the necessary
          causal connection by showing "facts which
          support an inference that the supervisor
          directed the subordinates to act unlawfully or
          knew   that   the   subordinates   would   act
          unlawfully and failed to stop them from doing
          so," Gonzalez, 325 F.3d at 1235, or that a
          supervisor's "custom or policy . . . resulted
          in deliberate indifference to constitutional
          rights," Rivas v. Freeman, 940 F.2d 1491, 1495
          (11th Cir. 1991).

Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008) (overruled on

other grounds); see Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1047-

48 (11th Cir. 2014).   In sum,

          To state a claim against a supervisory
          defendant, the plaintiff must allege (1) the
          supervisor's personal involvement in the
          violation of his constitutional rights,[13] (2)
          the existence of a custom or policy that
          resulted in deliberate indifference to the
          plaintiff's constitutional rights,[14] (3)
          facts supporting an inference that the
          supervisor directed the unlawful action or
          knowingly failed to prevent it,[15] or (4) a


     13
       See Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir.
2007) ("Causation, of course, can be shown by personal
participation in the constitutional violation.") (citation
omitted).
     14
       See Goebert, 510 F.3d at 1332 ("Our decisions establish that
supervisory liability for deliberate indifference based on the
implementation of a facially constitutional policy requires the
plaintiff to show that the defendant had actual or constructive
notice of a flagrant, persistent pattern of violations.").
     15
       See Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008)
("Douglas's complaint alleges that his family informed Yates [(an

                                 25
          history of widespread abuse that put the
          supervisor on notice of an alleged deprivation
          that he then failed to correct. See id. at
          1328–29 (listing factors in context of summary
          judgment).[16] A supervisor cannot be held
          liable under § 1983 for mere negligence in the
          training or supervision of his employees.
          Greason v. Kemp, 891 F.2d 829, 836–37 (11th
          Cir. 1990).

Barr v. Gee, 437 F. App'x 865, 875 (11th Cir. 2011) (per curiam),

cert. denied, 566 U.S. 996 (2012).

     Plaintiff claims supervisory liability on the part of Jones,

and Jordan.   Keeping in mind this strict limitation on supervisory

liability, the Court recognizes Defendants may not be held liable

under a theory of respondeat superior. See Braddy v. Fla. Dep't of

Labor & Emp't Sec., 133 F.3d 797, 801 (11th Cir. 1998) (finding

supervisory liability requires something more than stating a claim

of liability under a theory of respondeat superior).

     Plaintiff asserts there is a causal connection between the

Defendants'   actions   or   inactions   and   the   alleged   federal

constitutional deprivation.   The question is whether Plaintiff has

pled "enough facts to state a claim to relief that is plausible on




Assistant Warden)] of ongoing misconduct by Yates's subordinates
and Yates failed to stop the misconduct. These allegations allow a
reasonable inference that Yates knew that the subordinates would
continue to engage in unconstitutional misconduct but failed to
stop them from doing so.").
     16
        West v. Tillman, 496 F.3d 1321 (11th Cir. 2007) (per
curiam).

                                 26
its face."      Twombly, 550 U.S. at 570.        In order to make this

determination, there are several factors to be considered.

        First, "[a] policy is a decision that is officially adopted by

the [government entity], or created by an official of such rank

that he or she could be said to be acting on behalf of the

[government entity]."        Sewell v. Town of Lake Hamilton, 117 F.3d

488, 489 (11th Cir. 1997) (citation omitted), cert. denied, 522

U.S. 1075 (1998).      Liability arises under § 1983 only where "'a

deliberate choice to follow a course of action is made from among

various alternatives'" by governmental policymakers."             City of

Canton v. Harris, 489 U.S. 378, 389 (1989) (quoting Pembaur v. City

of Cincinnati, 475 U.S. 469, 483-84 (1986)).

        A supervisor/policymaker might officially adopt a policy that

permits a particular constitutional violation, or, is some cases,

a plaintiff may demonstrate that there is a custom or practice of

permitting a constitutional violation.        See Grech v. Clayton Cty.,

Ga., 335 F.3d 1326, 1330 (11th Cir. 2003) (en banc); McDowell v.

Brown, 392 F.3d 1283, 1289 (11th Cir. 2004).          A custom is an act

"that     has   not   been    formally    approved   by   an   appropriate

decisionmaker," but that is "so widespread as to have the force of

law."    Bd. of Cty. Comm'rs of Bryan Cty., Okla. v. Brown, 520 U.S.

397, 404 (1997) (citation omitted).         The Eleventh Circuit defines

"custom" as "a practice that is so settled and permanent that it

takes on the force of law" or a "persistent and wide-spread


                                     27
practice."        Sewell, 117 F.3d at 489.                 In order to establish

liability, there must be a direct causal link between the policy or

custom and the alleged constitutional deprivation.                      Snow ex rel.

Snow v. City of Citronelle, 420 F.3d 1262, 1271 (11th Cir. 2005)

(quotation omitted).

        Second,    a   question      arises    as    to    whether    Plaintiff     has

sufficiently alleged a causal connection between the actions of

these    Defendants     and    the    alleged       constitutional      deprivation.

Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999).                             A

necessary    causal     connection      can     be    established       if:   (1)   the

supervisor knew about and failed to correct a widespread history of

abuse; or (2) the supervisor's custom or policy resulted in a

constitutional violation; or (3a) the supervisor directed the

subordinate to act unlawfully; or (3b) the supervisor knew that the

subordinate would act unlawfully and failed to stop him from acting

unlawfully.       Harrison v. Culliver, 746 F.3d 1288, 1298 (11th Cir.

2014); Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003).

But, "[t]he standard by which a supervisor is held liable in [his]

individual capacity for the actions of a subordinate is extremely

rigorous."        Id. at 1360-61 (internal quotation marks omitted and

citation omitted).

        Primarily,     Plaintiff      relies     on       allegations    that     these

Defendants were aware of the history and culture of widespread and

longstanding       practices   of     treating       mentally   ill     inmates     with


                                         28
deliberate indifference to their serious medical and mental health

needs. Plaintiff alleges these Defendants failed to stop policies,

customs, or practices of disciplining and punishing inmates for

behaviors stemming from mental illness; of serving ghost trays; of

using retaliatory conduct (Jones only); of adopting deficient means

of evaluation of mentally ill inmates resulting in poor assessment

of their mental and physical health; and of making poor housing

decisions, resulting in mentally ill inmates living in squalor and

filth and being underfed to the point of malnourishment.

      In essence, Plaintiff contends Defendants Jones and Jordan

knew or should have known, based on the CMA's, CAPS, previous

cases, and media reports (and for Jordan, based on his supervisor's

acknowledgment of the deficiencies and Jordan's awareness of same),

about the conditions the decedent had been subjected to and they

failed to remove him from these squalid and poor conditions or

change his medical and mental health treatment in order to address

his   serious    medical     and   mental     health    needs.    Additionally,

Plaintiff       asserts    these     Defendants        were   responsible       for

promulgating and implementing policies, practices, procedures, or

customs with regard to inmate classification and care, and they

promulgated      or   implemented    a   policy,   practice,      or   custom   of

depriving Plaintiff of the minimal measures of life's necessities.

      It   is    important    to    recognize    that    "[a]    policy   may    be

deliberately indifferent if it is facially unconstitutional or


                                         29
where the policy is implemented 'with deliberate indifference as to

its known or obvious consequences.'" Fields v. Corizon Health,

Inc., 490 F. App'x 174, 182 (11th Cir. 2012) (per curiam) (quoting

McDowell, 392 F.3d at 1291).          Here, Plaintiff alleges Defendants

adopted policies, practices, or customs that subjected the decedent

to unconstitutional conditions of confinement in violation of the

Eighth Amendment.

     Jordan, as the former Warden of UCI, was "charged with

directing the governance, discipline, and policy of the prison and

enforcing its orders, rules, and regulations[.]"                   Mathews v.

Crosby, 480 F.3d 1265, 1275 (11th Cir. 2007), cert. denied, 552

U.S. 1095 (2008).        Jones, the Secretary, is the head of the

corrections institution, and she is charged with setting Department

policy.   See id. at 1275-76.        Thus, in this case, Defendants Jones

and Jordan could face liability under section 1983 predicated on a

showing   of   the   adoption   of    customs   or   policies   deliberately

indifferent to a substantial risk of serious harm.

     In this regard, Plaintiff has pled enough facts in the Amended

Complaint to state a claim to relief that is plausible on its face

against Defendants Jones and Jordan.             Plaintiff alleges facts

supporting his claim of a history of widespread deficiencies that

put these Defendants on notice that there was a need to correct the

deprivations, but they failed to do so.              Plaintiff contends the

stated    deficiencies   and    deprivations    were    obvious,    flagrant,


                                       30
rampant and continued for an extensive period of time, without the

Defendants taking corrective action although they were fully aware

of the constitutional deficiencies that led to the decedent being

deprived of adequate nutrition and treatment for basic and serious

mental health and medical needs.

     More particularly, Plaintiff has alleged Defendants Jones and

Jordan were aware of the failings and deficiencies in the care of

mentally   ill    inmates    in   the   FDOC,   and    they     failed   to   take

corrective action or adopt policies ensuring the delivery of

medical and mental health treatment to those unable to care for

themselves.      Plaintiff asserts there was a history and culture of

widespread and longstanding practices of treating mentally ill

inmates with deliberate indifference to their serious medical and

mental health needs and the Defendants failure to act in response

to these serious needs proximately caused the decedent's death.

     Defendants Jones and Jordan argue there are no allegations

that they were aware of any specific danger to the decedent.

Defendants' Motion at 10.         Defendants contend they cannot be held

accountable      for   the   decedent's      death    because    there   was   no

indication that Plaintiff was in distress immediately prior to his

death, and they were not made aware of any specific danger to the

decedent prior to his death.             Id.     In fact, they submit, he

exhibited stability prior to his death, without any outward signs

of instability or behavioral issues.            Id. at 10-11.


                                        31
     It matters not that the Defendants may have been unaware of

the decedent's particular circumstances.17   Plaintiff relies on a

claim of widespread problems with the treatment of mentally ill

prisoners in FDOC, and the assertion that the Defendants knew about

these historical issues and failed to take remedial action to

remedy the unconstitutional policies, customs, and practices that

ultimately led to the decedent's death.

     In Chandler v. Crosby, 379 F.3d 1278, 1288-89 (11th Cir.

2004), the Eleventh Circuit addressed a prison conditions complaint

and opined:

               The Eighth Amendment to the United States
          Constitution states: "Excessive bail shall not
          be required, nor excessive fines imposed, nor
          cruel and unusual punishments inflicted." The
          "cruel and unusual punishments" standard
          applies to the conditions of a prisoner's
          confinement. Rhodes v. Chapman, 452 U.S. 337,
          345-46, 101 S.Ct. 2392, 2398-99, 69 L.Ed.2d 59
          (1981).   While "the primary concern of the
          drafters was to proscribe tortures and other
          barbarous methods of punishment," the Supreme
          Court's "more recent cases [show that] [t]he
          [Eighth]   Amendment    embodies   broad   and
          idealistic concepts of dignity, civilized


     17
       Plaintiff alleges the decedent entered the FDOC on June 24,
2013, standing five feet nine inches tall and weighing 190 pounds,
exhibiting a stocky build. By November 12, 2014, he had lost 39
pounds. Just over a year later, on December 3, 2015, he weighed
115 pounds, a loss of another 36 pounds.      His body mass index
plummeted from 28.1, when he entered the FDOC, to 17.0, below what
is even considered underweight (18.5) for a male of his stature.
He was found in a deplorable state, unconscious (the medical
examiner surmised rigor mortis had set in prior to resuscitation
efforts), malnourished, disheveled and unclean (with probable feces
on the soles of his feet), with marked congestion and edema in
heavy lungs.

                                32
           standards, humanity, and decency." Estelle v.
           Gamble, 429 U.S. 97, 102, 97 S.Ct. 285, 290,
           50 L.Ed.2d 251 (1976) (marks, citations, and
           brackets omitted). "No static test can exist
           by which courts determine whether conditions
           of confinement are cruel and unusual, for the
           Eighth Amendment must draw its meaning from
           the evolving standards of decency that mark
           the progress of a maturing society." Rhodes,
           452 U.S. at 346, 101 S.Ct. at 2399 (marks and
           citation omitted).

                Even so, "the Constitution does not
           mandate comfortable prisons." Id. at 349, 101
           S.Ct. at 2400.     If prison conditions are
           merely "restrictive and even harsh, they are
           part of the penalty that criminal offenders
           pay for their offenses against society." Id.
           at 347, 101 S.Ct. at 2399.          Generally
           speaking, prison conditions rise to the level
           of an Eighth Amendment violation only when
           they "involve the wanton and unnecessary
           infliction of pain." Id.

Chandler, 379 F.3d at 1288-89 (footnote omitted).

     In order to establish an Eighth Amendment conditions of

confinement claim, a plaintiff must demonstrate that a prison

official was deliberately indifferent to a substantial risk of

serious harm to the inmate. Bennett v. Chitwood, 519 F. App'x 569,

573 (11th Cir. 2013) (per curiam) (citing Farmer v. Brennan, 511

U.S. 825, 832–33 (1994)). To make this showing, both the objective

and subjective components to the deliberate-indifference test must

be met.   Id. (citing Farmer, 511 U.S. at 834).

                 To satisfy the objective, "substantial
           risk of serious harm" component, a plaintiff
           "must    show   a    deprivation   that    is,
           'objectively, sufficiently serious,' which
           means that the defendants' actions resulted in
           the denial of the minimal civilized measure of

                                33
          life's necessities." Cottrell v. Caldwell, 85
          F.3d 1480, 1491 (11th Cir. 1996).         "The
          challenged condition must be 'extreme'": the
          prisoner must show that "society considers the
          risk that the prisoner complains of to be so
          grave that it violates contemporary standards
          of decency to expose anyone unwillingly to
          such a risk." Chandler v. Crosby, 379 F.3d
          1278, 1289 (11th Cir. 2004). In evaluating an
          Eighth Amendment claim, we consider both the
          "severity"   and   the   "duration"   of   the
          prisoner's exposure to extreme temperatures.
          Id. at 1295.     Merely showing that prison
          conditions are uncomfortable is not enough.
          Id. at 1289.

               For the subjective component, the prison
          official must (1) have subjective knowledge of
          the risk of serious harm, and (2) nevertheless
          fail to respond reasonably to the risk.
          Farmer, 511 U.S. at 837, 114 S.Ct. at 1979.
          Subjective knowledge on the part of the prison
          official requires that the official was aware
          of the facts "from which the inference could
          be drawn that a substantial risk of serious
          harm exist[ed]," and that the official
          actually drew that inference.      Burnette v.
          Taylor, 533 F.3d 1325, 1330 (11th Cir. 2008).
          A prison official must have a sufficiently
          culpable state of mind to be deliberately
          indifferent.   Carter v. Galloway, 352 F.3d
          1346, 1349 (11th Cir. 2003). "[T]he evidence
          must demonstrate that with knowledge of the
          infirm conditions, the official knowingly or
          recklessly declined to take actions that would
          have improved the conditions."       Thomas v.
          Bryant, 614 F.3d 1288, 1312 (11th Cir. 2010)
          (alteration and quotation omitted). Mistakes
          and even negligence on the part of prison
          officials are not enough for a constitutional
          violation. Crosby, 379 F.3d at 1289.

Id. at 574.


                               34
     The conditions of an inmate's confinement should not inflict

unnecessary   pain    or    suffering,          "totally      without   penological

justification,"      resulting      "in    the       gratuitous    infliction     of

suffering."   Gregg v. Ga., 428 U.S. 153, 183 (1976).                         Eighth

Amendment violations are not confined to that which would have been

considered to be cruel and unusual "by the framers."                         Bass v.

Perrin, 170 F.3d 1312, 1316 (11th Cir. 1999). This Court must look

to "contemporary standards of decency."                 Ford v. Wainwright, 477

U.S. 399, 406 (1986).             Moreover, there is "no static test."

Chandler, 926 F.2d at 1064 (citation and internal quotation marks

omitted). The standard in the prison context is whether the prison

officials violate the Eighth Amendment "through 'the unnecessary

and wanton infliction of pain.'" Bass, 170 F.3d at 1316 (quoting

Whitley v. Albers, 475 U.S. 312, 319 (1986)).                  Notably, conditions

of confinement have been condemned as violative of the Eighth

Amendment when they are unsanitary, degrading, and lengthy. Id. at

1211-12.   See Braggs, No. 2:14cv601-MHT (WO), 2017 WL 2773833, at

*10 (addressing the profound impact of solitary confinement on

prisoners' mental health, particularly on those already deemed

mentally ill).

     Defendants   ask      this    Court       to   analyze    Plaintiff's    Eighth

Amendment claim using the deliberate indifference test, referencing

the objective and subjective components set forth in Farmer;

however, this case is not yet at the trial state, nor is it even at


                                          35
the summary judgment stage.         On the contrary, this case is before

the Court on a motion to dismiss.            Therefore, the only question

before the Court is whether the claims have facial plausibility.

     In order to state a claim under 42 U.S.C. § 1983, a plaintiff

must allege that (1) the defendant deprived him of a right secured

under the United States Constitution or federal law, and (2) such

deprivation occurred under color of state law.                Salvato v. Miley,

790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per

curiam) (citations omitted).          Here, the Plaintiff has certainly

"nudged   [the]    claims   across     the    line     from      conceivable     to

plausible[.]" Twombly, 550 U.S. at 570.              Indeed, she has alleged

enough facts to state an Eighth Amendment claim to relief that is

plausible on its face against Defendants Jones and Jordan.

                               B.     Corizon

     Corizon contracted with the FDOC to provide medical and mental

health services to inmates within the state of Florida.                   Although

Corizon is not a governmental entity, "[w]here a function which is

traditionally     the   exclusive    prerogative      of   the    state    ...   is

performed by a private entity, state action is present" for

purposes of § 1983. Ancata v. Prison Health Servs., Inc., 769 F.2d

700, 703 (11th Cir. 1985) (citations omitted). Indeed,

          "when a private entity . . . contracts with a
          county to provide medical services to inmates,

                                      36
             it performs a function traditionally within
             the exclusive prerogative of the state" and
             "becomes the functional equivalent of the
             municipality" under section 1983. Buckner v.
             Toro, 116 F.3d 450, 452 (11th Cir. 1997).
             "[L]iability under § 1983 may not be based on
             the doctrine of respondeat superior." Grech v.
             Clayton Cnty., Ga., 335 F.3d 1326, 1329 (11th
             Cir. 2003) (en banc).

Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011); see

Denham v. Corizon Health, Inc., No. 15-12974, 2017 WL 129020, at *4

(11th Cir. Jan. 13, 2017) (per curiam) (when a government function

is performed by a private entity like Corizon, the private entity

is treated as the functional equivalent of the government for which

it works).

     Liability for constitutional deprivations under § 1983 cannot

be based on the theory of respondeat superior.     Craig, 643 F.3d at

1310 (quoting Grech, 335 F.3d at 1329); see Denno v. Sch. Bd. of

Volusia Cty., 218 F.3d 1267, 1276 (11th Cir. 2000), cert. denied,

531 U.S. 958 (2000). Instead, a government entity may be liable in

a § 1983 action "only where the [government entity] itself causes

the constitutional violation at issue."      Cook ex. rel. Estate of

Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1116 (11th

Cir. 2005) (citations omitted).        It is a plaintiff's burden to

establish that an official policy or custom of the government

entity was the "moving force" behind the alleged constitutional

deprivation.     See Monell v. Dep't of Soc. Servs., 436 U.S. 658,

693-94 (1978).


                                  37
      In Monell, the Supreme Court held local governments can be

held liable for constitutional torts caused by official policies,

but this liability is limited to "acts which the [government

entity] has officially sanctioned or ordered."   Pembaur v. City of

Cincinnati, 475 U.S. 469, 480 (1986).   Under Monell, a plaintiff

also must allege that the constitutional deprivation was the result

of "an official government policy, the actions of an official

fairly deemed to represent government policy, or a custom or

practice so pervasive and well-settled that it assumes the force of

law." Denno, 218 F.3d at 1276 (citations omitted); see Hoefling v.

City of Miami, 811 F.3d 1271, 1279 (11th Cir. 2016) (stating Monell

"is meant to limit § 1983 liability to 'acts which the municipality

has officially sanctioned or ordered'"; adding that "[t]here are,

however, several different ways of establishing municipal liability

under § 1983").

     "A policy is a decision that is officially adopted by the

[government entity], or created by an official of such rank that he

or she could be said to be acting on behalf of the [government

entity]." Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th

Cir. 1997) (citation omitted), cert. denied, 522 U.S. 1075 (1998).

The policy requirement is designed to "'distinguish acts of the

[government entity] from acts of employees of the [government

entity], and thereby make clear that [governmental] liability is

limited to action for which the [government entity] is actually


                                38
responsible.'" Grech, 335 F.3d at 1329 n.5 (quotation and citation

omitted). As such, governmental liability arises under § 1983 only

where "'a deliberate choice to follow a course of action is made

from among various alternatives'" by governmental policymakers.

City of Canton v. Harris, 489 U.S. at 389 (quoting Pembaur, 475

U.S. at 483-84).

     As a consequence, a government entity rarely will have an

officially-adopted policy that permits a particular constitutional

violation; therefore, in order to state a cause of action for

damages under § 1983, most plaintiffs must demonstrate that the

government   entity   has   a    custom   or   practice   of   permitting   a

constitutional violation. See Grech, 335 F.3d at 1330; McDowell v.

Brown, 392 F.3d at 1289.        In addressing whether the entity has an

adopted custom, it must be shown that, although not formally

approved by a decisionmaker, the act is "so widespread as to have

the force of law."     Bd. of Cty. Comm'rs of Bryan Cty., Okla. v.

Brown, 520 U.S. at 404 (citation omitted).                A "custom" is "a

practice that is so settled and permanent that it takes on the

force of law" or a "persistent and wide-spread practice."           Sewell,

117 F.3d at 489.

     More must be shown; "[t]o hold the [government entity] liable,

there must be 'a direct causal link between [its] policy or custom

and the alleged constitutional deprivation.'" Snow ex rel. Snow v.

City of Citronelle, 420 F.3d at 1271 (quotation omitted).           Because


                                     39
Corizon's    liability under § 1983 would be based on its functional

equivalence to the government entity responsible for providing

medical and mental health care and services to FDOC inmates,

Plaintiff must plead that an official policy or a custom or

practice of Corizon was the moving force behind the alleged federal

constitutional violation.

     In the Amended Complaint, Plaintiff claims Defendant Corizon

is directly and vicariously liable for violating Plaintiff's Eighth

Amendment right to be free from cruel and unusual punishment as the

contract entity that contracted with FDOC to provide mental health

and medical care services to prisoners and failed in this regard.

In support, Plaintiff alleges Corizon was aware of the history of

widespread and longstanding abuse and deliberately indifferent

treatment by its employees, agents, and implied agents which

resulted in unnecessary and avoidable prisoner death and medical

injuries, particularly when its policy makers failed to stop their

policy, custom, or practice of understaffing; of disciplining and

punishing prisoners for behavior stemming from mental illness; of

serving "ghost trays;" of employing retaliatory conduct against

mentally ill inmates; of insufficient evaluation of mental history

and mental illness, resulting in housing the decedent away from his

family,     in   squalor    and      isolation   exacerbated     by   psychotic

hallucinations     and     bipolar    disorder   and   failing   to   keep   the

decedent clean, clothed, and fed; of providing inadequate nutrition


                                        40
to the decedent due to mental health disorders preventing him from

eating enough food; of inadequately treating mentally ill and

malnourished prisoners; and of insufficient evaluation of serious

medical   needs,    including      the   need       to    correct   the    decedent's

hyponatremia.

     Although      some    of    these   claimed         deficiencies     may   not    be

obviously related to the delivery of medical and mental health care

(seemingly more directly related to penological care: the custody,

care and control of the inmates by prison staff), several of the

policies,   customs       or    practices     are   certainly       related     to    the

provision   of medical and mental health care to inmates: (1) the

staffing needed to care for the mentally ill; (2) the appropriate

evaluation of the mentally ill to ensure proper housing, feeding

and care; (3) the treatment of the mentally ill; and (4) the

evaluation of serious medical needs, including the very serious

side effects caused by psychotropic drugs like Tegretol and the

consequences of taking the mentally ill off of psychotropic drugs

without replacing those drugs with other drugs or other appropriate

treatment or care.

     It is not so clear, without more information, as to whether

Corizon   has   any   involvement        in   setting       policies,     customs     or

practices concerning the discipline of mentally ill inmates, or in

decision-making as to whether a mentally inmates may be disciplined

for behavior stemming from mental illness; the actual feeding of


                                         41
mentally ill inmates or setting policies to ensure mentally inmates

are actually fed and not losing weight due to medication or mental

health issues and are receiving adequate nutrition generally; and,

the adoption of retaliatory measures against the mentally ill.

These are matters that would best be fleshed out at the summary

judgment stage.

      The   Court   must   ask   whether     Plaintiff   has   identified    an

official Corizon policy of deliberate indifference or an unofficial

Corizon custom or practice that was "the moving force" behind any

alleged constitutional violation.            It is clear Corizon cannot be

held liable based on any alleged conduct of or decisions made by

its employees simply because they were working under contract for

Corizon to provide medical and mental health care to inmates

incarcerated in the FDOC.        Thus, Plaintiff's factual allegations

relating solely to alleged individual failures in the decedent's

medical and mental health care are insufficient to sustain a claim

that there is either a policy to deny medical and mental health

care to inmates or a practice or custom of denying adequate medical

and   mental   health   care,    much   less   that   the   practice   was   so

widespread that Corizon had notice of violations and made a




                                        42
"conscious choice" to disregard them.18          Gold v. City of Miami, 151

F.3d 1346, 1350 (11th Cir. 1998).

      The    question    remains   whether    Corizon    adopted      customs   or

policies deliberately indifferent to the medical and mental health

and safety of vulnerable, mentally ill inmates, like the decedent.

Plaintiff urges this Court to find that his Amended Complaint

adequately alleges that Corizon's customs and practices caused the

violations         of    the     decedent's      constitutional          rights.

Response/Corizon at 6.          Upon review, Plaintiff alleges: "[a]s a

direct      and   proximate    cause,   and   moving    force,   of    Defendant

Corizon's policy, pattern, practice, and deliberate indifference,

[the decedent] suffered from harm and violation of his Eighth

Amendment rights."       Amended Complaint at 43.

      Here there is more than just a "[t]hreadbare recital[],"

Iqbal, 129 S.Ct. at 1949, of a persistent and widespread custom and

policy that led to death of the decedent.                  The Plaintiff has

alleged the decedent had serious medical and mental health needs,

and   the    Plaintiff   has    adequately    alleged    Corizon      acted   with

deliberate indifference to the decedent's needs through its customs

and policies.       As alleged in the Amended Complaint, the decedent



      18
       For example, any failure of Dr. Bih              Tambi to address the
decedent's hyponatremia and any failure of              employees Eccles and
Morrison to address and appropriately assess            the decedent's mental
state will not sustain the requirement of               showing a custom and
policy. More is needed.


                                        43
had serious, often alarming, mental health and medical needs.           He

suffered from hyponatremia, malnourishment, an inability to sleep,

the lack of medication to address his mental health needs after

being taken off of Tegretol, and was found, at the time of his

death, malnourished, unkept - with probable feces on his feet, and

with congested and heavy lungs.

     Based on the allegations before the Court, the decedent

suffered drastic weight loss during his incarceration in the FDOC,

a matter that seemingly remained unaddressed until his death.          The

allegations concerning his malnourished condition combined with his

suffering from hyponatremia and a lack of substituted medication to

address his mental health needs, and Corizon's alleged customs and

policies that constituted deliberate indifference to the medical

and mental health needs of mentally ill inmates are more than just

general allegations of undue care.       "Here, Plaintiff identifies at

least an unofficial custom or practice that constituted the moving

force behind the alleged constitutional violation.           Plaintiff has

plausibly alleged, and a jury could reasonably infer, that one of

these    alleged   policies,   individually   or   in   combination,   were

directly or causally linked to [the decedent's] injuries [and

death] while [an inmate confined in the FDOC] under Corizon's

care."     Andrews v. Scott, No. 2:16-cv-814-FtM-99MRM, 2018 WL

4360623, at *5 (M.D. Fla. Sept. 13, 2018).              Plaintiff has pled

"enough facts to state a claim to relief that is plausible on its


                                    44
face."   Twombly, 550 U.S. at 570.      Thus, Corizon's Motion is due to

be denied.

                       VII.   Qualified Immunity

     Defendants Jones and Jordan contend they are immune from suit,

claiming qualified immunity.      Defendants' Motion at 13-15.       Under

the doctrine of qualified immunity, Defendants may claim they are

entitled to qualified immunity from monetary damages in their

individual capacities.        It is undisputed that Defendants were

engaged in discretionary functions during the events at issue.         To

defeat   qualified    immunity   with   respect   to   these   Defendants,

Plaintiff must show both that a constitutional violation occurred

and that the constitutional right violated was clearly established.

     Recently, the Eleventh Circuit, in Sebastian v. Ortiz, No. 17-

14751, 2019 WL 1187012, at *3 (11th Cir. March 14, 2019), addressed

the denial of a motion to dismiss asserting qualified immunity, and

explained:

                  Qualified immunity shields government
             officials "from liability for civil damages
             insofar as their conduct does not violate
             clearly     established       statutory      or
             constitutional rights of which a reasonable
             person   would   have    known."   Harlow    v.
             Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727,
             73 L.Ed.2d 396 (1982). It is designed to
             permit    officials     to    perform     their
             discretionary duties "without the fear of
             personal liability or harassing litigation."
             Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.
             2002). The doctrine therefore "protect[s] from
             suit 'all but the plainly incompetent or one
             who is knowingly violating the federal law.'"
             Id. (quoting Willingham v. Loughnan, 261 F.3d

                                   45
          1178, 1187 (11th Cir. 2001), vacated 537 U.S.
          801, 123 S.Ct. 68, 154 L.Ed.2d 2 (2002)).
          Because qualified immunity protects officials
          from suit as well as liability, courts must
          determine the validity of a claimed qualified
          immunity defense at the earliest possible
          time. Id.

               To deny qualified immunity at the motion
          to dismiss stage, we must conclude both that
          the allegations in the complaint, accepted as
          true, establish a constitutional violation and
          that the constitutional violation was "clearly
          established." Keating v. City of Miami, 598
          F.3d 753, 762 (11th Cir. 2010). For these
          purposes, clearly established law consists of
          holdings of the Supreme Court, the Eleventh
          Circuit, or the highest court of the relevant
          state. See Jenkins v. Talladega City Bd. of
          Educ., 115 F.3d 821, 826 n.4 (11th Cir. 1997).
          A "public official 'must first prove that he
          was   acting   within   the   scope   of   his
          discretionary authority when the allegedly
          wrongful acts occurred'" to receive the
          benefit of qualified immunity. Lee, 284 F.3d
          at 1194 (quoting Courson v. McMillian, 939
          F.2d 1479, 1487 (11th Cir. 1991)). Here, no
          one disputes that Ortiz was acting within the
          scope of his discretionary authority when he
          arrived at the scene and ultimately arrested
          Sebastian. After the defendant makes this
          showing, "the burden shifts to the plaintiff
          to show that qualified immunity is not
          appropriate." Id.

     Upon review of the Amended Complaint, Plaintiff has presented

sufficient allegations to present Eighth Amendment claims that

withstand Defendants' Motion to Dismiss, and the constitutional

rights at issue were clearly established.   Given the undersigned's

conclusion that the Defendants' motion should be denied as to the

Eighth Amendment claims, and based on the state of the law on




                               46
qualified immunity in the Eleventh Circuit, qualified immunity

should be denied as to Defendants Jones and Jordan.

                            VIII.    ADA and RA

     Finally, Defendant Jones contends Plaintiff fails to state a

claim upon which relief should be granted in Count IV, violations

of Title II of the ADA and § 504 of the RA against Defendant Jones

in her official capacity.           Under this count, Plaintiff seeks

declaratory relief, equitable relief (the relinquishment of the

decedent's   remains   to   Plaintiff),    compensatory         and   punitive

damages, attorneys' fees, interest and costs, and all other relief

as the Court deems just and proper.       Amended Complaint at 47-48.

     Generally, Plaintiff claims this Court has subject matter

jurisdiction   over    Plaintiff's     claims     under   the    Eighth   and

Fourteenth Amendments to the United States Constitution and under

the ADA and the RA.      Amended Complaint at 2.          Defendant Jones

asserts the ADA and RA claim should fail because the allegations in

the Amended Complaint do not state the decedent was deprived or

denied any specific program or service, particularly at UCI.

Defendants' Motion at 16.      In addition, Defendant Jones contends

Plaintiff's claim for monetary damages is barred pursuant to the

Eleventh Amendment because there is no specific allegation of a

violation of rights under the Fourteenth Amendment.             Id.

     "Section 504 of the RA states that '[n]o otherwise qualified

individual with a disability in the United States ... shall, solely


                                     47
by   reason    of    her    or   his   disability,   be   excluded   from   the

participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal

financial assistance....' 29 U.S.C. § 794(a)."             Crane v. Lifemark

Hosps., Inc., 898 F.3d 1130, 1134 (11th Cir. 2018).            Under the RA,

"a   plaintiff      may    demonstrate   discriminatory    intent    through    a

showing of deliberate indifference." Wilson v. Smith, 567 F. App'x

676, 679 (11th Cir. 2014) (per curiam) (quoting Liese v. Indian

River Cty. Hosp. Dist., 701 F.3d 334, 345 (11th Cir. 2012)).                   In

order to satisfy the requirement of showing deliberate indifference

in this context, a plaintiff must demonstrate "the defendant knew

that harm to a federally protected right was substantially likely

and ... failed to act on that likelihood." Id. (quoting Liese, 701

F.3d at 344).

      In Count IV, Plaintiff also relies on the ADA.            Of import:

                   Congress passed The Americans with
              Disabilities Act of 1990 "to provide a clear
              and comprehensive national mandate for the
              elimination    of    discrimination    against
              individuals with disabilities." 42 U.S.C. §
              12101(b)(1) (1990). Under the ADA, "no
              qualified individual with a disability shall,
              by reason of such disability, be excluded from
              participation in or be denied the benefits of
              the services, programs, or activities of a
              public    entity,   or    be   subjected    to
              discrimination by any such entity." 42 U.S.C.
              § 12132 (1990).

                   The statutory language of the ADA
              "unmistakably includes State prisons and
              prisoners within its coverage." Pa. Dep't of
              Corr. v. Yeskey, 524 U.S. 206, 209, 118 S.Ct.

                                         48
          1952, 141 L.Ed.2d 215 (1998). To bring a claim
          under Title II of the ADA, the plaintiff must
          allege: (1) he is a "qualified individual with
          a disability"; (2) he was "excluded from
          participation in or ... denied the benefits of
          the services, programs, or activities of a
          public entity" or otherwise "discriminated
          [against] by such entity"; (3) "by reason of
          such disability." Shotz v. Cates, 256 F.3d
          1077, 1079 (11th Cir. 2001).

               A    "qualified   individual    with   a
          disability" is defined under the ADA as "an
          individual with a disability who, with or
          without reasonable modifications to rules,
          policies, or practices, the removal of
          architectural,       communication,        or
          transportation barriers, or the provision of
          auxiliary aids and services, meets the
          essential eligibility requirements for the
          receipt of services or the participation in
          programs or activities provided by a public
          entity." 42 U.S.C. § 12131(2) (1990). For
          purposes of the ADA, a disability is:" [sic]
          (A) a physical or mental impairment that
          substantially limits one or more of the major
          life activities of [an] individual; (B) a
          record of such an impairment; or (C) being
          regarded as having such an impairment. 42
          U.S.C. § 12102(2) (1990).

               When evaluating whether an impairment
          substantially limits a major life activity,
          courts consider: "(1) the nature and severity
          of the impairment; (2) the duration or
          expected duration of the impairment; and (3)
          the permanent or long term impact, or the
          expected permanent or long term impact of or
          resulting from the impairment." Gordon v. E.L.
          Hamm & Assoc., Inc., 100 F.3d 907, 911 (11th
          Cir. 1996). However, "[a] physical impairment,
          standing alone ... is not necessarily a
          disability as contemplated by the ADA." Id.

Hodge v. McNeil, No. 08-23440-CIV, 2011 WL 3101781, at *2-3 (S.D.

Fla. July 25, 2011).


                               49
        Plaintiff can seek monetary damages under Title II of the ADA.

A state prison is a public entity, and "Title II authorizes suits

by private citizens for money damages against public entities that

violate § 12132."     James v. Campbell, No. 2:05cv451-MHT (WO), 2007

WL 2083690, at *5 (M.D. Ala. July 19, 2007) (citations omitted)

(James raised claims concerning the unconstitutional conditions of

confinement at a state correctional facility and the deprivation of

adequate medical care under the Eighth Amendment as well as the

ADA).     "The Supreme Court has held that because the Fourteenth

Amendment grants Congress the power to enforce its provisions,

Title II of the ADA validly abrogates state sovereign immunity to

the extent that it creates a cause of action for damages against

states    for   conduct   that   violates      the   Fourteenth   Amendment."

Redding v. Georgia, 557 F. App'x 840, 844 (11th Cir. 2014) (per

curiam) (citing United States v. Georgia, 546 U.S. 151, 158–59

(2006)).

        In the Amended Complaint, Plaintiff alleges the decedent had

a mental impairment, qualifying him as disabled. Amended Complaint

at 44.    Plaintiff states the decedent "suffered mental impairments

that     substantially    limited   one   or    more   of   his   major   life

activities."     Id. (footnote omitted).         Of course, Plaintiff will

have to show that the decedent was denied reasonable accommodation

by reason of his disability or was otherwise discriminated against

by Jones in her official capacity as Secretary of the FDOC.               See


                                     50
James v. Campbell, No. 2:05cv451-MHT (WO), 2007 WL 2083690, at *6

(finding,   under   the   ADA,      the   inmate   must   establish   he   is   a

qualified individual with a disability under the ADA and has been

denied reasonable accommodation by reason of any disability or was

otherwise discriminated against).              As noted in United States v.

Georgia,    546   U.S.   at   157    (citations    omitted),   "it    is   quite

plausible that the alleged deliberate refusal of prison officials

to accommodate [an inmate's] disability-related needs in such

fundamentals as mobility, hygiene, medical care, and virtually all

other prison programs constituted 'exclu[sion] from participation

in or . . . den[ial of] the benefits of' the prison's 'services,

programs, or activities.'"

     This sentiment is further addressed in the concurring opinion

in United States v. Georgia, 546 U.S. at 161 (Stephens, J., and

Ginsburg, J., concurring), recognizing Congress decided to extend

Title II's protection to prison inmates, and noting this extension

was "not limited to violations of the Eighth Amendment."              Although

cases involving inadequate medical care and inhumane conditions

have probably been the most numerous of ADA cases, other access and

accommodation claims have certainly been recognized.              Id. at 162.

     To the extent Defendant Jones is asserting the Eleventh

Amendment bars Plaintiff's ADA claim because it relies on the

Eighth Amendment rather than the Fourteenth, such a contention is

without merit.     For example, in Mitchell v. Williams, No. 6:15-cv-


                                          51
93, 2016 WL 723038, at *1 (S.D. Ga. Feb. 22, 2016), a Georgia

inmate who contracted Hepatitis C while in prison and complained of

lack of treatment, raised a claim pursuant to Title II of the ADA

against the Georgia Department of Corrections.             The district court

opined:

                    Unlike Section 1983, Title II of the ADA
               abrogates state sovereign immunity insofar as
               the Act creates a private cause of action
               against the States for conduct that violates
               both the ADA and the Fourteenth Amendment.
               United States v. Georgia, 546 U.S. 151 (2006);
               Black v. Wigington, No. 15-10848, 2016 WL
               278918, at *8 (11th Cir. Jan. 22, 2016). The
               Due Process Clause of the Fourteenth Amendment
               incorporates the Eighth Amendment's guarantee
               against   cruel   and    unusual   punishment.
               Louisiana ex rel. Francis v. Resweber, 329
               U.S. 459, 463 (1947). Accordingly, the
               Department of Corrections is not immune from
               Plaintiff's ADA claims.

Mitchell v. Williams, No. 6:15-CV-93, 2016 WL 723038, at *3.

       Thus, Plaintiff, in this case, has plausibly raised a claim of

discriminatory medical and mental health care, claiming a denial of

departmental services, programs, and care to the decedent by reason

of his being mentally ill.          He may seek compensatory damages under

Title II of the ADA.            Notably, Plaintiff's request for punitive

damages for alleged violations of the ADA and RA is foreclosed by

law.    Taylor v. Thomas, No. 2:14-cv-345-WHA, 2017 WL 2117030, at

*10    (M.D.     Ala.   April    12,   2017)   (citation   omitted),   report

and recommendation adopted by No. 2:14-cv-345-WHA, 2017 WL 1758073

(M.D. Ala. May 4, 2017).          See Barnes v. Gorman, 536 U.S. 181, 189


                                        52
(2000) (finding punitive damages are unavailable under Title II of

the ADA or section 504 of the RA); Ortega v. Bibb Cnt'y School

Dist., 431 F.Supp.2d 1296, 1299 (M.D. Ga. 2006) (finding damage

remedies available, but not punitive damages).      Thus, Plaintiff's

claims for punitive damages under the ADA and RA are due to be

dismissed.

     Accordingly, it is now

     ORDERED:

     1.      Defendants Julie Jones and Kevin D. Jordan's Motion to

Dismiss Counts I, II and IV of the Amended Complaint (Doc. 34) is

DENIED.

     2.      Defendant Corizon Health, Inc.'s Motion to Dismiss the

Plaintiff's Amended Complaint (Doc. 35) is DENIED.

     3.      The Court hereby dismisses Plaintiff's claim for punitive

damages under the ADA and RA.

     4.      Defendants Julie Jones, Mark S. Inch (in his official

capacity), Defendant Kevin D. Jordan, and Corizon shall respond to

the Amended Complaint by April 30, 2019.

     DONE AND ORDERED at Jacksonville, Florida, this 28th day of

March, 2019.




                                   53
sa 3/21
c:
Counsel of Record




                    54
